Exhibit 10.5

 

Owl Rock Capital Advisors LLC

245 Park Avenue, 41st Floor

New York, NY 10167

 

June 8, 2018

 

Craig W. Packer

Owl Rock Capital Corporation II

245 Park Avenue, 41st Floor

New York, NY 10167

 

 

Re:

Partial Waiver of Advisory Fee

 

Dear Mr. Packer,

 

Reference is hereby made to the Investment Advisory Agreement (the “Investment
Advisory Agreement”), dated February 6, 2017, by and between Owl Rock Capital
Corporation II (the “Company”) and Owl Rock Capital Advisors LLC
(the “Adviser”). Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Investment Advisory Agreement.

 

Beginning April 1, 2018 (the “Effective Date”), we hereby agree at all times
prior to the date of the closing of a liquidity event (as such term is defined
in the Registration Statement) (a “Liquidity Event”), to waive (A) any portion
of the Management Fee that is in excess of 1.50% of the Company’s gross assets,
excluding cash and cash-equivalents but including assets purchased with borrowed
amounts at the end of the two most recently completed calendar quarters,
calculated in accordance with the Investment Advisory Agreement, (B) any portion
of the Incentive Fee on Income that is in excess of 17.5% of the Company’s
Pre-Incentive Fee Net Investment Income which shall be calculated in accordance
with the Investment Advisory Agreement but based on a Quarterly Preferred Return
of 1.50% per quarter and an Upper Level Breakpoint of 1.818%, and (C) any
portion of the Incentive Fee on Capital Gains that is in excess of 17.5% of the
Company’s realized capital gains, if any, on a cumulative basis from inception
through the end of such calendar year, net of all realized capital losses and
unrealized capital depreciation on a cumulative basis, minus the aggregate
amount of any previously paid Incentive Fee on Capital Gains as calculated in
accordance with U.S. GAAP.  

 

Any portion of the Management Fee, Incentive Fee on Income and Incentive Fee on
Capital Gains waived shall not be subject to recoupment.  

 For the avoidance of doubt, the purpose of the waivers described herein is to
reduce aggregate fees payable to the Adviser by the Company, from and after the
Effective Date and until the closing of a Liquidity Event.

 

 

 

 

Sincerely yours,

 

 

 

Owl Rock Capital Advisors LLC

 

 

 

By:

         

 

 

Name: Alan Kirshenbaum

 

 

Title: Chief Operating Officer

 

 

1

 